
	

114 HR 2783 IH: Superfund Polluter Pays Act
U.S. House of Representatives
2015-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2783
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2015
			Mr. Pallone (for himself, Mr. Blumenauer, and Mr. Pascrell) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the financing of the Superfund.
	
	
 1.Short titleThis Act may be cited as the Superfund Polluter Pays Act. 2.Extension of Superfund taxes (a)Excise taxes (1)In generalSection 4611(e) of the Internal Revenue Code of 1986 is amended to read as follows:
					
 (e)Application of hazardous substance superfund financing rateThe Hazardous Substance Superfund financing rate under this section shall apply after December 31, 1986, and before January 1, 1996, and after the date of the enactment of this subsection and before January 1, 2021..
				(2)Technical amendments
 (A)Section 4611(b) of such Code is amended— (i)by striking or exported from in paragraph (1)(A),
 (ii)by striking or exportation in paragraph (1)(B), and (iii)by striking and exportation in the heading.
 (B)Section 4611(d)(3) of such Code is amended— (i)by striking or exporting the crude oil, as the case may be in the text and inserting the crude oil, and
 (ii)by striking or exports in the heading. (b)Corporate environmental income tax (1)Subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended to read as follows:
					
						VIIEnvironmental tax
							
								Sec. 59A. Environmental tax.
							
							59A.Environmental tax
 (a)Imposition of taxIn the case of a corporation, there is hereby imposed (in addition to any other tax imposed by this subtitle) a tax equal to 0.12 percent of the excess of—
 (1)the modified alternative minimum taxable income of such corporation for the taxable year, over (2)$2,000,000.
 (b)Modified alternative minimum taxable incomeFor purposes of this section, the term modified alternative minimum taxable income means alternative minimum taxable income (as defined in section 55(b)(2)) but determined without regard to—
 (1)the alternative tax net operating loss deduction (as defined in section 56(d)), and (2)the deduction allowed under section 164(a)(5).
 (c)Exception for RICs and REITsThe tax imposed by subsection (a) shall not apply to— (1)a regulated investment company to which part I of subchapter M applies, and
 (2)a real estate investment trust to which part II of subchapter M applies. (d)Special rules (1)Short taxable yearsThe application of this section to taxable years of less than 12 months shall be in accordance with regulations prescribed by the Secretary.
 (2)Section 15 not to applySection 15 shall not apply to the tax imposed by this section. (e)Application of taxThe tax imposed by this section shall apply to taxable years beginning after the date of the enactment of this subsection and before January 1, 2021..
				(2)Conforming amendments
 (A)Paragraph (2) of section 26(b) of such Code is amended by inserting after subparagraph (A) the following:
						
 (B)section 59A (relating to environmental tax),. (B)Section 164(a) of such Code is amended by adding at the end the following:
						
 (5)The environmental tax imposed by section 59A.. (C)Section 275(a) of such Code is amended by adding at the end the following: Paragraph (1) shall not apply to the tax imposed by section 59A..
 (D)Section 882(a)(1) of such Code is amended by inserting 59A, after 55,. (E)Section 1561(a) of such Code is amended—
 (i)by striking and at the end of paragraph (2), by striking the period at the end of paragraph (3) and inserting , and, and by inserting after paragraph (3) the following:  (4)one $2,000,000 amount for purposes of computing the tax imposed by section 59A.; and
 (ii)by striking and the amount specified in paragraph (3) and inserting , the amount specified in paragraph (3), and the amount specified in paragraph (4). (F)Section 6425(c)(1)(A) of such Code is amended by striking plus at end of clause (i), by striking over and inserting plus at the end of clause (ii), and by inserting after clause (ii) the following:
						
 (iii)the tax imposed by section 59A, over. (G)Section 6655 of such Code is amended—
 (i)in subsections (e)(2)(A)(i) and (e)(2)(B)(i), by striking taxable income and alternative minimum taxable income and inserting taxable income, alternative minimum taxable income, and modified alternative minimum taxable income, (ii)in subsection (e)(2)(B), by adding at the end the following:
							
 (iii)Modified alternative minimum taxable incomeThe term modified alternative minimum taxable income has the meaning given to such term by section 59A(b)., and (iii)in subsection (g)(1)(A), by striking plus at the end of clause (ii), by redesignating clause (iii) as clause (iv), and by inserting after clause (ii) the following:
							
 (iii)the tax imposed by section 59A, plus. (H)Section 9507(b)(1) of such Code is amended by inserting 59A, after section.
 (I)The table of parts for subchapter A of chapter 1 of such Code is amended by inserting after the item relating to part VI the following:
						
							
								Part VII. Environmental tax.
					(c)Effective dates
 (1)Excise taxesThe amendments made by subsections (a) and (c) shall take effect on the date of the enactment of this Act.
 (2)Income taxThe amendment made by subsection (b) shall apply to taxable years beginning after the date of the enactment of this Act.
				
